Title: John Quincy Adams to Abigail Adams 2d, 20 August 1785
From: Adams, John Quincy
To: Adams, Abigail (daughter of JA and AA)


     
      N:7.
      MiddletonAugust 20th: 1785
     
     This morning we left Hartford New Haven, accompanied by Mr. Broome, and Mr. Brush, who wishing to take a ride to Hartford, took this opportunity, which is a very agreeable Circumstance to us. We at first intended to have gone directly to Hartford this day. But as I had a Letter for Genl. Parsons, one of the aldermen of this City, and as we were told it was worth our while to use this road, which is only 2 miles longer than the other, we determined to go no further than this, to-day: it is only 28 miles from New Haven. This is a much smaller place than that, but I think full as agreeably situated. It stands upon the side, of an hill on the banks of the Connecticut River, which deserves the poet’s lays as much as ever the Rhine, the Danube, or the Tiber did. Many parts of the Country through which we have past, and especially the banks of this River, are highly cultivated, and I was never so much delighted with the appearance of any Country, probably because, I never felt so much interested, in any of those I have travell’d through. Genl. Parsons spent the Evening with us. I feel a peculiar veneration for him, because he told me, he was three years at Harvard College, with my father, and was at that time intimate with him. We proceed to-morrow, for Hartford.
     
     
      Hartford
      Augt. 21st
     
     It is only 14 miles from hence to Middleton, so that we got here, before 9 o’clock this morning. Part of the road, is along by the side of the River, but some times you leave it, to ascend an hill from whence there are some of the most beautiful Prospects I ever beheld. There are several such on this Road. Three miles before this we came through, the town of Weathersfield, which is greatly celebrated for the Singers, it produces. Indeed all over Connecticut, they pay great attention to their singing at meeting. Mr. Chaumont went with us this afternoon; and as soon as the Service was over, he told me he had been struck with the singing. I own I was very agreeably, although I had already been told, of the fact. Here I have seen Coll. Wadsworth, with whom I suppose you are not acquainted, and Mr. Trumbull, with whom I had a great deal of Conversation this afternoon. I wish I could have an opportunity of forming a nearer acquaintance; but cannot be gratified, as we propose leaving Hartford to-morrow.
     
     
      22d
     
     We have rode 16 miles this afternoon: for we did not leave Hartford till 4 o’clock. Mr. Broome, and Mr. Brush, left us in the morning, and return’d to New Haven. We went in the forenoon out with Coll. Wadsworth, to his farm, 2 or 3 miles out of the City. He there shew us a number of the largest oxen we ever saw: they really appeared monstrous to us, yet, Cattle of this size, are not uncommon, we are told in this State. What such an amazing difference, in the same kind of animals, is owing to I cannot conceive. We dined with Coll. Wadsworth, and were not able to ride further this afternoon, on account of the weather which is very warm.
     
     
      23d
     
     Thirty six miles nearer home, than yesterday, and at length arrived into the State itself. At about 9 this morning, we cross’d Connecticut River, near Springfield, where it serves as a barrier between the two States. Two days more will carry us I hope to the town Boston. The roads in this State, are much rougher, and more disagreeable than the greatest part of those in Connecticut. I have been known at two or three taverns, by my resemblance to my father, who has travelled these roads more than once.
     
     
      24th
     
     We have proceeded, only 31 miles to-day owing to several circumstances; we shall have 42 to-morrow, an hard days work, but I hope we shall perform it, if the weather is good. The roads as we are told, and as we may naturally suppose, grow better as we come nearer to the Capital. We came through Worcester this afternoon, and are now but 6 miles from it. This I think is where your Pappa studied Law, and the appearance of the town pleased me very much; I wished to stop there this Night, but it would have made our Journey of to-morrow, too long.
      
     Thursday, August 25th: Boston
     The heart of the most loyal frenchmen, has not felt this day, so great, and so real a pleasure as mine has. Our motives are certainly very different. Their’s because it is the jour de fête, de Son bon Roi; (all kings of France you know are bons Rois) mine, the idea, of being after a seven years absence, return’d to my own dear home, and amidst the friends of my Infancy, and those who are dear to me by the ties of blood. My Satisfaction cannot be now complete. The absence, of two of the best Parents in the World, and of a Sister on whose happiness my own depends, can certainly be compensated by nothing; but I will think as Little of this as possible, and turn all my ideas to pleasing Subjects. I have not yet told you how I got here. This morning, before 4 o’clock, we got under way, and by riding till about 9 this evening, we got to Bracket’s tavern. There was no lodging to be had there: the house, was full, as there are now a great number of foreigners in town. We then came down, to a Mrs. Kilby’s in State Street, where we have obtained one Room between us both. It is now eleven o’clock, and I am much fatigued: so I must lay down my pen for the present.
     
     
      26th
     
     The first thing I did this morning, was to go to Uncle Smith’s. Betsey came to the door, and as you may well suppose I knew her immediately: but she did not know me. Your uncle was at his Store; and Mr. William set out this morning, on a journey to the Eastward. Your Aunt ask’d abundance of Questions about you. I went down to Uncle Smith’s store. He knew me as soon as he saw me, and immediately enquired when I arrived. Upon my telling him, last night, I suppose, said he, you could not find the way to our house. I found here all my trunks, both those that were sent from Holland, and those I embark’d at New-York. But I enquired in vain for Letters from you: none were to be found, so I am now obliged to set out on fresh hopes; and though I have received but four short pages from you, since I left Auteuil, yet I have no doubt but you have been as punctual as myself; and I am sure, if all I have written, affords you half the pleasure, one of your Letters does to me, I shall never regret my time. I Dined with Uncle Cranch, Lucy and Betsey were both in town. We sat, and look’d at one another; I could not speak, and they could only ask now and then a Question concerning you. How much more expressive this Silence, than any thing we could have said. I am glad to see you, will do for a Stranger, and a person quite indifferent to us; but may I always find a silent reception from my real friends. Don’t think I am grown too sentimental; I felt so impatient to see my brother that I would not wait till to-morrow, and went in the afternoon with Mr. Smith and your Cousins, to Cambridge. Charles and your Cousin, are both well; but I spoilt Charles for Conversation by giving him your Letters; he was so eager to read them, that he was employ’d a great part of the time we were there. He comes on well in his Studies, and, what is of great advantage, to a Student, has for his Chambermate, a youth, whose thirst for knowledge is insatiable. His name is Walker. He studied was about six months in Mr. Shaw’s family, and it will be sufficient to say that all our friends, are much pleased with their being together at College. And I am perswaded it will afford peculiar Satisfaction to our Parents, who well know how much benifit is derived from the Spur of Emulation. I hope I shall be as fortunate as my Cousin, and brother have been, when I enter College, myself. To-morrow we go to Braintree.
     
     Augt. 27th. Braintree
     At length all the ideas, which have been for so long a time been playing upon my imagination, are realized, and now I may truly say,
     
      A tous les coeurs bien nés que la patrie est chere!
      Qu’avec ravissement, je revois ce séjour!
     
     I left Boston early in the afternoon, but stopp’d on the road at several places; so that it was eight before I got here. Mr. Toscan, (the Vice, as you used to call him) and Mr. Chaumont came 4 or 5 miles out of town with me. You remember your Pappa gave Mr. Chaumont a Letter for the former governor, Who has occupied, Mr. Swan’s house in Roxbury, all this Summer. He deliver’d it this afternoon. And I thought this might be a proper time to pay him my visit too. He is at this time troubled with the gout, but not enough to prevent his seeing Company. From thence we went and drank tea at Mr. Hichborne’s, Summer Seat, (for Summer Seats are high in vogue now). He was not at home himself, so that I saw only his Lady. There was considerable Company. There I left the gentlemen, and proceeded to Genl. Warren’s. There I was cordially received. Poor Charles, is going again to try if he can recover any portion of Health. He went last Winter to the West Indies, and found himself much better, but has pined away again since he return’d, and intends now to sail in the Course of the Week for Europe: he proposes spending the Winter at Lisbon. My wishes for him are much greater than my hopes. My last Stage, was at Uncle Adams’s, there I saw our aged honour’d Grandmamma, and I am perswaded, I have been more heartily welcomed by no person. The Question, which is so often repeated to me, When will they return? was one, of the first she ask’d me. I could only answer with a sigh, which she understood as well, as if I had spoken. May she live to see the joyful day! It will be an happy one to her, and then may she never wish for your return again! When I arrived here, I perceived that I had left your Packet for Mr. Tyler, and the letters for your aunt, at Boston in my trunk. I was sorry it happened so; but the Circumstance was to my own Advantage, for it made them all more sociable, than they would have been; for as one of our Cousins told me, they have now time enough to talk with me, but your Letters will not last so long, and therefore when they have them, they must make as much of them as they can. Miss Eunice Paine, has spent some weeks here, and Cousin Betsey has spent a great part of the Summer in Boston; where she is learning to play upon the harpsichord.
     
     
      28th
     
     I have attended the meeting twice to-day. I could not have supposed that the parson’s voice, and looks and manner, would seem so familiar to me. I thought while he was preaching, that I had heard him every week ever since I left Braintree. As I look’d round the meeting house every face, above 30, I knew; scarcely one, under 20. This did not at all surprize me, as I had already made the same observations with Respect to persons of our own family. As for Billy Cranch: I might have been an hundred times in Company with him, without having the most distant suspicion who he was, though I should at first sight, have known his father and mother, wherever I might have seen them. This afternoon I went down, and view’d the well known habitation. My Sensations on this occasion cannot be described, but they were such that I did not stay two minutes in the House, nor would it give me the least pain, was I forbidden to enter it again, before your return. I went to the Library, and look’d over the books, which are in good Condition; only somewhat musty and dusty, which shows that their owner is not with them.
     My Paper bids me close, but it shall not be for long. Compliments, are useless to those we love. Your’s.
     
      J. Q. Adams
     
    